729 N.W.2d 865 (2007)
Susan GROSSMAN, Plaintiff-Appellee, and
First Union National Bank, Intervening Plaintiff,
v.
Arnetha P. WELLS, Arthur Liss, Esquire, Mary Walker, American Insurance Company, and Mitchell Grossman, Defendants, and
Liss & Associates, P.C., Defendant-Appellant.
Docket No. 133190. COA No. 263634.
Supreme Court of Michigan.
April 24, 2007.
*866 On order of the Court, the application for leave to appeal the January 11, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.